DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2016/0226154, hereinafter “Chang”), in view of Inoue et al. (US Patent Application Publication 2015/0255867, hereinafter “Inoue”).

Regarding claim 1, Chang in figures 1a-3b discloses an antenna comprising: a laminated body having a sheet shape (see Figures 1a and 3a), the laminated body including a first dielectric layer that is flexible (dielectric 108), a conductive pattern layer (feeding network 112) formed on a surface of the first dielectric layer (108), a second dielectric layer that is flexible (dielectric 102), the second dielectric layer (102) being bonded to the first dielectric layer (108) on a side opposite to the conductive pattern layer (112) with respect to the first dielectric layer (108), a conductive ground layer (ground 106) formed between the first dielectric layer (108) and the second dielectric layer (102), and an antenna pattern layer (multiple radiators 104a,b,c,d) formed on the second dielectric layer (108) on a side opposite to the conductive ground layer (106) with respect to the second dielectric layer (102), the antenna pattern layer 
Chang does not disclose: the even-numbered radiation elements being connected in series, the conductive pattern layer including a plurality of feed lines each for feeding power to the center of each of the element rows. 
However, Inoue in figures 1-3 teaches an antenna (array antennas 10 and/or 20) comprising even-numbered radiation elements (radiation elements 11 to 13 and/or 21 to 23) being connected in series, the conductive pattern layer (conductor layer on dielectric substrate 2) including a plurality of feed lines (conductor lines 15/25) each for feeding power to the center of each of the element rows (10/20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the even-numbered radiation elements being connected in series, the conductive pattern layer including a plurality of feed lines each for feeding power to the center of each of the element rows, as taught by Inoue in the antenna according to Chang to form the claimed invention in order to reduce the number of feed networks and  simplify the impedance matching to a single matching network for each row of antenna elements.

Regarding claim 2, Chang in figures 3a, 3b, and 5a discloses an antenna wherein the laminated body is bent so as to be mountain-folded along the bending line with the antenna pattern layer (304 or 502) facing outward.

Regarding claim 3, Chang does not explicitly show in the figures an antenna wherein the laminated body is bent so as to be valley-folded along the bending line with the antenna pattern layer facing inward.
However, Chang in paragraph 10 teaches that antenna arrays can be shaped by adjusting the relative position of the antennas which can be flexible enough to change its shape to suit the needs of the user.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Chang’s teachings in order to produce an antenna wherein the laminated body is bent so as to be valley-folded along the bending line with the antenna pattern layer facing inward, because antenna arrays containing flexible dielectric layers can be flexible enough to change their shape to suit the needs of the antenna users. 




Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Inoue, as applied to claim 1 above, and further in view of Nakatsu et al. (US Patent Application Publication 2014/0306846, hereinafter “Nakatsu”).

Regarding claim 4, Chang in figures 3a and 3b discloses an antenna wherein the bending line includes one bending line (see fig. 3b), the number of the element rows is an even number (2 rows), and the element rows are equally divided into two groups using the bending line as a boundary.
Moreover, for the sake of argument, Nakatsu in figures 6A-6B and 7 teaches an antenna wherein the bending line (ridge line 5) includes one bending line, the number of the element rows is an even number (2 rows), and the element rows are equally divided into two groups using the bending line (5) as a boundary.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nakatsu and Chang to form the claimed invention to form antennas with two or more radiating surfaces of which normal radiating directions are mutually different and to decrease the size of the dielectric substrate. (See Nakatsu para. 9 and 14)

Regarding claim 5, Chang and Inoue do not disclose an antenna wherein the bending line includes two bending lines, the element rows are divided into three groups using the bending lines as boundaries, and groups on both sides among the three groups have an equal number of the element rows.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nakatsu and Chang to form the claimed invention to form antennas with two or more radiating surfaces of which normal radiating directions are mutually different and to decrease the size of the dielectric substrate. (See Nakatsu para. 9 and 14)

Regarding claim 6, Chang and Inoue do not disclose an antenna wherein a bending angle of the laminated body at one of the bending lines is equal to a bending angle of the laminated body at another one of the bending lines. 
However, Nakatsu in figures 1 and 2 teaches an antenna wherein a bending angle of the laminated body (dielectric layer 11) at one of the bending lines (5) is equal to a bending angle of the laminated body at another one of the bending lines (see figure 1 and 6c).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nakatsu and Chang to form the claimed invention to form antennas with two or more radiating surfaces of which normal radiating directions are mutually different and to decrease the size of the dielectric substrate. (See Nakatsu para. 9 and 14)


However, Nakatsu in figures 1, 2, 5A and 5B teaches an antenna wherein an RFIC (see high frequency circuit in circuit board 102 in paragraphs 30 and 52) is mounted on a portion of the laminated body (1) between the two bending lines (5). (see figure 5B)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mount an RFIC on a portion of the laminated body between the two bending lines, as taught by Nakatsu in the antenna according to Chang and Inoue to form the claimed invention so that power can be transmitted between the microstrip antenna and the high frequency circuit with low loss. (See Nakatsu para. 30)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845